Citation Nr: 0530708	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Service connection for an eye disorder secondary to 
medications taken for service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 






INTRODUCTION

The record shows that the veteran had active service from 
April 1954 to April 1957, from April 1959 to September 1966, 
and from May 1968 to March 1971.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.      

The Board notes that the RO originally denied a direct 
service connection claim for glaucoma in July 1976.  The 
veteran did not appeal and the denial became final.  In 
October 1997 the veteran requested that service connection be 
granted for an eye condition, glaucoma, on the basis that 
such disorder was secondary to VA-prescribed medications.  
The RO denied that claim in March 1998, finding that no new 
and material evidence to reopen the prior final denial of 
service connection for glaucoma had been received.  The 
veteran did not appeal this decision.  The veteran in July 
2000 submitted another request that service connection be 
granted for glaucoma secondary to VA-prescribed medications.  
The RO again found that no new and material evidence to 
reopen the claim had been received, and the present appeal 
ensued.  

The Board remanded this matter in January 2004.  In the 
remand decision, the Board noted that the secondary service 
connection claim had never previously been adjudicated, and 
that full evidentiary development of such was necessary 
before doing so.    


FINDINGS OF FACT

1.	The veteran is currently service connected for a 
depressive disorder, a hemorrhoid disorder, and for knee 
disorders.  

2.	The veteran's eye disorder is not proximately related to 
medication he takes for his service-connected disorders.  

3.	There is no medical evidence showing that the veteran's 
eye disorder is aggravated by medication he takes for his 
service-connected disorders.  
    

CONCLUSIONS OF LAW

1.	The veteran's eye disorder is not proximately due to or 
the result of medication he takes for his service-connected 
disorders.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2005).

2.	The veteran's eye disorder is not aggravated by medication 
he takes for his service-connected disorders.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in January 2002, a statement of the case 
(SOC) dated in June 2002, a supplemental statement of the 
case (SSOC) dated in April 2005, and a letter regarding the 
VCAA in January 2004, the veteran was provided with law and 
regulations concerning service connection and given adequate 
notice as to the evidence needed to substantiate his claim 
and the evidence not of record that is necessary.  The 
January 2004 letter advised the veteran that VA would attempt 
to obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
The January 2004 Board remand provided the pertinent 
guidelines concerning secondary service connection.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
January 2004 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1).  

The Board notes that the veteran was not provided notice of 
the VCAA prior to the initial unfavorable RO decision.  
However, the Board finds that the veteran has not been 
prejudiced thereby as he has been fully informed of the 
provisions thereof as relevant to his claim and afforded the 
opportunity to identify relevant evidence.  VA has also taken 
all appropriate action to develop his claim.  The RO 
thereafter reviewed his case on more than one occasion, 
without imposing any greater hurdle to the grant of service 
connection due to the prior denial of the claim.  There is no 
prejudicial error resulting from the inability to notify the 
veteran of the VCAA until after the initial unfavorable 
decision.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the veteran covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant in the development of his 
claim in accordance with the VCAA.  His service medical 
records have been associated with his file and VA records 
have been obtained.  He was afforded examination for VA, and 
medical opinion has been obtained.  Adjudication of the claim 
may proceed, consistent with the VCAA.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The record shows that VA medical personnel diagnosed the 
veteran with glaucoma as early as October 1973, and that VA 
medical personnel have treated the veteran for an eye 
disorder since then.  In relevant part, VA clinical records 
dated in August 1998 and February 1999 suggest that the 
veteran's VA-prescribed medication may affect his eye 
disorder.  Specifically, the August 1998 record states that 
the veteran was alarmed by a report earlier that day, that 
"small vessels in the back of his eyes might be bleeding 
from the aspirin he is on."  The clinical note further 
states that the veteran "takes ASA daily for his knee pain 
and a cardiac preventative 'blood thinner.'"  Then the 
February 1999 note states, "macular degeneration, etiology 
of macular hem LE still unclear as to whether it is from 
AMD/NV process of anticoag Tx."   

A December 2004 medical opinion, conducted pursuant to the 
Board remand, addressed the veteran's secondary service 
connection claim.  The examiner - an ophthalmologist - 
examined the veteran personally and reviewed the claims file.  
Afterward, the examiner diagnosed the veteran as legally 
blind without any "hope for spontaneous visual 
improvement."  The examiner stated that "there is no 
surgical intervention that is going to make his vision any 
better."  The examiner noted the veteran's corrected and 
uncorrected vision as 20/400 in each eye.  Regarding 
diagnosis, the examiner stated that the veteran more likely 
than not does not have glaucoma.  Rather, the examiner found 
the veteran with ocular hypertension and is "a glaucoma 
suspect."  However, factoring in the increased corneal 
thickness, the veteran's true intraocular pressure was noted 
to probably fall within the normal range.  The examiner 
stated that the "true cause" of the veteran's eye disorder 
and decreased vision is age-related macular degeneration 
which developed following his discharge from service.  After 
listing all of the veteran's prescribed medications, the 
examiner found that VA-prescribed medications are not related 
to the veteran's eye disorder.  


Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Analysis

The record is clear that a current disability exists here - 
private and VA medical evidence sufficiently demonstrates 
that the veteran has a current eye disorder (aside from the 
issue of whether the veteran has glaucoma).  Further the 
record demonstrates that the veteran takes medicine for his 
service-connected disorders.  38 C.F.R. § 3.310(a).  The 
Board must now determine whether the evidence supports the 
veteran's claim that medication for these service-connected 
disorders caused his eye disorder.  

On this issue, the Board finds the preponderance of the 
evidence against the veteran's claim.  Though two VA clinical 
notes indicate that medical personnel may have suspected a 
causal relationship in the late 1990s, there is no evidence 
that this suspicion was ever investigated or validated.  
Moreover, the only medical evidence of record expressly 
addressing a possible link between VA-prescribed medication 
and the eye disorder found that no causal relationship 
exists.  The December 2004 examiner - based on an examination 
of the veteran and a review of the record - found that 
medication prescribed for the veteran's several disorders did 
not cause or aggravate the veteran's eye disorder.  

As the preponderance of the evidence is against the veteran's 
secondary service connection claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an eye disorder secondary to 
medications taken for service-connected disabilities is 
denied.  



                         
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


